Citation Nr: 0603620	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-22 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

The propriety of the reduction of the evaluation of the 
veteran's residuals of prostate cancer from 100 percent to 20 
percent, effective April 1, 2004.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2004 RO decision wherein a 100 percent rating 
in effect for service-connected residuals of prostate cancer 
was reduced to 10 percent, effective as of April 1, 2004.  
Subsequently, in April 2005, the rating was increased to 20 
percent, effective from April 1, 2004.  In August 2004, the 
veteran testified at a hearing at the RO regarding his 
residuals of prostate cancer.  


FINDINGS OF FACT

1.  Improvement in the veteran's residuals of prostate cancer 
sufficient to warrant reduction under the applicable rating 
criteria was demonstrated as of April 1, 2004.

2.  The veteran's residuals of prostate cancer are manifested 
by urinary frequency of four times each night, without the 
need for absorbent materials.


CONCLUSION OF LAW

The reduction for residuals of prostate cancer to 20 percent 
effective April 1, 2004 was proper.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 
4.115b, Diagnostic Code 7528 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reexaminations which disclose improvement in physical or 
mental disabilities which have not become stabilized and 
which are likely to improve may be used to support a 
reduction in the rating for such disabilities.  38 C.F.R. § 
3.344(c).
Malignant neoplasms of the genitourinary system are to be 
rated 100 percent during active malignancy or antineoplastic 
chemotherapy.  Six months following completion of such 
treatment, residual disability is to be determined by a 
mandatory VA examination conducted at that time.  If there 
has been no recurrence or metastasis, the residuals are to be 
rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  Where there is continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  

For a rating based on urinary frequency, a 40 percent rating 
is warranted when there is a daytime voiding interval less 
than 1 hour, or awakening to void 5 or more times per night.  
A 20 percent rating is warranted when there is a daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating is warranted 
when there is a daytime voiding interval between 2 and 3 
hours, or awakening to void 2 times per night.  For a rating 
based on obstructed voiding, a 30 percent rating is warranted 
when there is urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating is warranted 
if there is marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: 1) Post void residuals 
greater than 150cc; 2) Uroflowmetry; markedly diminished peak 
flow rate (less than 10 cc/sec), 3) Recurrent urinary tract 
infections secondary to obstruction, or 4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  A 
noncompensable rating is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  38 C.F.R. 
§ 4.115a.

Initially, the Board notes that in March 2003, the RO 
proposed a reduction of the rating for the veteran's 
residuals of prostate cancer from 100 percent to 10 percent.  
Such proposal was carried out in January 2004.  The veteran 
indicated his disagreement with this decision in February 
2004.  Subsequent to the reduction, in April 2005, the RO 
granted an increased 20 percent rating for the condition, 
effective from the date of the original reduction.  

The Board finds that the veteran was notified of the RO's 
proposed reduction in March 2003, within the applicable time.  
Thus, the RO carried out the reduction in accordance with the 
procedural requirements of 38 C.F.R. § 3.105(e).

At a March 2003 VA examination, it was indicated that the 
veteran underwent a radical prostatectomy in September 2002.  
He was not currently experiencing any problems with urinary 
leakage, and did not wear absorbent materials.  He reported 
incontinence of only one drop now and then, but indicated 
urinary urgency.  He said he tried to remain near a restroom 
if possible, and averaged going to the bathroom once every 
two hours during the day and from zero to two times each 
night.  There was no dysuria or hesitation, and only mild 
dribbling at times.  The examiner's diagnosis was prostate 
cancer with impotency being the main problem apart from 
urinary urgency following surgery.  The Board finds this 
medical opinion provides evidence against this claim. 

At a hearing at the RO in August 2004, the veteran testified 
that he urinated an average of once every hour-and-a-half to 
two hours during the day and four times each night, and this 
varied somewhat according to his level of fluid intake.  He 
said he had some minor urinary leakage particularly after 
voiding and also early in the morning, but was not wearing 
any absorbent materials.  He and his spouse testified as to 
the effect of prostate cancer on their marital and working 
lives.  

The Board finds that, with few exceptions, the veteran's own 
testimony provides evidence against this claim as it does not 
indicate that the veteran meets the criteria needed for the 
higher evaluation. 

At a September 2004 VA examination, it was indicated that the 
veteran was urinating at least five times each night.  He 
reported urinary urgency day and night and said he tried to 
stay near a restroom at all times.  He indicated occasional 
leakage, but did not wear absorbent materials.  He reported 
that he had been impotent since his surgery.  He had not 
required any type of catheterization or dilation.  The 
examiner's diagnoses were prostate cancer status post 
retropubic radical prostatectomy, impotence, and urgency with 
frequency and slight incontinence.
  
VA outpatient treatment records from 2003 to 2005 generally 
show no voiding complaints and no indication of hematuria, 
dysuria, or leaking.  Occasionally the veteran reported minor 
stress incontinence.  There was no indication of use of 
absorbent materials.

Upon consideration of the above evidence and applicable law, 
the Board finds that the reduction of the veteran's residuals 
of prostate cancer from 100 percent to 20 percent was proper.  
Evidence at the time of the reduction did not show an active 
carcinoma process or metastasis, so a 100 percent rating was 
no longer warranted.  

Upon rating the residuals of prostate cancer under the 
criteria for voiding dysfunction, a 20 percent rating was 
warranted as the evidence showed urinary frequency of four 
times a night.  A rating higher than 20 percent was not 
warranted, as the evidence did not show that the veteran was 
required to wear absorbent materials which must be changed 2 
to 4 times per day, had a daytime voiding interval of less 
than an hour or awakened 5 or more times per night to void, 
or had urinary retention which required intermittent or 
continuous catheterization, as required for a rating higher 
than 20 percent under the criteria for voiding dysfunction 
set forth in 38 C.F.R. § 4.115a.  The veteran's own 
statements within parts of this record, as well as the VA 
examination  reports, support such a finding. 

Thus, the Board finds that the preponderance of the evidence 
shows that the RO's reduction of the veteran's 100 percent 
rating for residuals of prostate cancer to 20 percent was 
proper and was carried out in accordance with the procedural 
requirements pertaining to rating reductions.  Accordingly, 
there is no doubt to be resolved in his favor.  38 U.S.C.A. § 
5107(b).    

The Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2005).  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  That is, by way of 
a letter dated in August 2005, as well as the rating 
decisions, statement of the case (SOC), and the supplemental 
statement of the case (SSOC), the RO advised the veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  

In addition, these documents generally informed the veteran 
that it was necessary to send any evidence in his possession 
that supports his claim to VA.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.  
Additionally, the Board notes that the SOC and SSOC supplied 
to the veteran included the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  The Board is satisfied that the RO has provided all 
notice required by the VCAA.   38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board observes that the RO did not provide the veteran 
with VCAA notice satisfying all of the elements set forth 
above prior to the January 2004 adverse determination on 
appeal.  Pelegrini, supra.  However, the Board is satisfied 
that the documents discussed above, when taken together, 
fully notified the veteran of his rights and responsibilities 
under the VCAA and advised him of the need to give to VA any 
evidence pertaining to his claim, such that there is no 
defective notice resulting in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
see also Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 
20.1102 (harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of 
defect in timing or content of VCAA notice that results in 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  

The duty to assist includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  VA examinations have been provided, and the 
veteran's service medical records and VA treatment records 
have been associated with the claims file.  The veteran has 
not identified any other outstanding evidence to be obtained.  
Beyond this fact, the veteran's own statements, including his 
testimony, do not indicate that a remand would provide a 
basis to grant the claim. 
 
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio, supra; Pelegrini, supra.



ORDER

The reduction of the disability rating for the veteran's 
residuals of prostate cancer from 100 percent to 20 percent 
disabling was proper, and the appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


